Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Irish Shuntay Ware, Appellant                         Appeal from the 123rd District Court of
                                                       Panola County, Texas (Tr. Ct. No. 2017-C-
 No. 06-19-00181-CR         v.                         0021). Memorandum Opinion delivered by
                                                       Justice Stevens, Chief Justice Morriss and
 The State of Texas, Appellee                          Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Irish Shuntay Ware, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED FEBRUARY 10, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk